Case 2)19-cv-04274-SVW-MAA Document 16 Filed 06/17/19 Page 1of2 Page ID #:307

1 || Scott S. Shepardson, State Bar No. 197446
sshepardson ongarope.com

50 California Street, Suite 3325
3 | San Francisco, CA 94108
Telephone: 415 433-3900

4 || Fax: 1415) 433-3950
5 || Lisa Schwartz Tudzin, State Bar No. 132173
Itudzin ongaropc. .com
6 || ONG
333 S. ne e Street, 40 Floor
7 || Los Angeles, CA 90071
Telep hone: (415) 433-3900
g | Fax: M415) 433-3950
9 || Attorneys for Defendant
FCA US LLC
10
11 UNITED STATES DISTRICT COURT
12 CENTRAL DISTRICT OF CALIFORNIA
13
STEVE TOM QUILALA, Case No. 2:19-cv-04274-S VW-MAA
14
Plaintiff, Assigned fe All Purposes to
15 Honorable Stephen V. Wilson
Vs.
16 DEFENDANT FCA US LLC’S
FCA US LLC; SWIFT CHRYSLER NOTICE OF LODGING
17 | JEEP DODGE RAM & KIA; and PROPOSED ORDER
DOES 1 through 10, inclusive,
18 Date: June 24, 2019
Defendants. Time: 3:00 p.m.
19 Judge: Hon. Stephen V. Wilson
20

 

 

21
22 || TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

23 In accordance with Central District Local Rule 52-4, Defendant FCA US LLC
24 || hereby lodges with the courtroom clerk the proposed order for the above matter,
25 || attached hereto as Exhibit A.

26
27
28

 

DEFENDANT FCA US LLC’S NOTICE OF LODGING PROPOSED ORDER

 

 
Case af19-cv-04274-SVW-MAA Document 16 Filed 06/17/19 Page 2of2 Page ID #:308

Dated: June 17, 2019 ONGARO PC

to

By: _ /s/Scott S. Shepardson
Scott S. Shepardson
Lisa Schwartz Tudzin

Attorneys for Defendant
FCA US LLC

Co co YN DBD A Se w

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28
-2-

 

 

DEFENDANT FCA US LLC’S NOTICE OF LODGING PROPOSED ORDER

 
